DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.                  The Examiner acknowledges receipt of the lengthy information disclosure statement filed on 03/03/2021. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants'  duty to disclose, see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff' d 479 F. 2d. 1338.  There is no duty for the Examiner to consider these references to a greater extent than those ordinarily looked at during a regular search by the Examiner.  Accordingly, the Examiner has considered these references in the same manner as references encountered during a normal search of Office search files.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10943461. Claims 1, 10, 13, 17 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over 10859619.  Claims 1, 10, 17 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 18 and 20 of U.S. Patent No. 10459020.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the same inventive entity or name at least one joint inventor in common.  The instant application 17191192 is rejected with Non-Statutory Double Patenting with above US Patents because the above us patents mainly claim a system and method to detect the RF signal in the network and identify the signal that trigger the alarm associate with baseline base on first derivative and second derivative of the FFT data in the radio-frequency (RF) environment and the instant application is also claim a similar concept.  Therefore, it’s obviously to one of ordinary skill in the art to utilize above us patents to reject the instant application.  Please see the Non-Statutory Double Patenting table below.
Non-Statutory Double Patenting table:
Instant application No. 17191192
US Patent No. 10943461
US Patent No. 10859619
US Patent No. 10459020
1. A system for automatic signal detection in a radio-frequency (RF) environment, comprising: a 







3. The system of claim 1, wherein the analyzer engine is configured to create a mask representing the RF environment over a certain period of time.
3. The system of claim 1, wherein the analyzer engine is configured to create a mask representing the RF environment over a certain period of time.


4. The system of claim 3, wherein the mask is an FFT array with an average of maximum power values.
4. The system of claim 3, wherein the mask is an FFT array with an average of maximum power values.



5. The system of claim 3, wherein the analyzer engine is operable to perform trigger analysis by comparing live FFT data against the mask during an analysis time.


6. The system of claim 3, wherein the mask comprises a set of trigger conditions including a db offset, an alarm duration, and a count, wherein the db offset is a db value a signal needs to be above the mask to be 



7. The system of claim 1, wherein the analyzer engine is operable to identify at least one signal emitting device from which 



8. The system of claim 7, further comprising at least one camera operable to identify the at least one signal emitting device in tandem with the multiplicity of sensor devices.
8. The system of claim 7, further comprising at least one camera operable to identify the at least


9. The system of claim 7, wherein the at least one signal emitting device is an unmanned vehicle.
9. The system of claim 7, wherein the at least one signal emitting device is an unmanned vehicle.


10. The system of claim 9, wherein the multiplicity of sensor devices further comprises a 




  11. The system of claim 9, wherein the analyzer engine is operable to identify a controller for the unmanned vehicle.



12. The system of claim 9, wherein the analyzer engine is operable to determine inclination and declination data of the unmanned vehicle.


13. The system of claim 1, wherein the multiplicity of sensor devices is operable to capture and process RF data from 40 MHz to 6 GHz.
  13. The system of claim 1, wherein the multiplicity of sensor devices is operable to capture and process RF data from 40 MHz to 6 GHz.
  15. The apparatus of claim 11, wherein the at least one RF receiver is operable to scan a spectrum between 40 MHz and 6 GHz.

14. The system of claim 1, wherein the multiplicity of sensor devices further comprises a logic engine, 




15. The system of claim 14, wherein the at least one alarm signal comprises a signal type, an identifier, a device type, and a 



16. The system of claim 14, further comprising at least one user device in network communication with the multiplicity of sensor devices in the nodal network, wherein the at least one user device is operable to display the at least one alarm signal via a graphical user interface (GUI).
16. The system of claim 14, further comprising at least one user device in network communication with the multiplicity of sensor devices in the nodal network, wherein the at least one user device is operable to display the at least one alarm signal via a graphical user interface (GUI).


17. An apparatus for automatic signal detection in a radio-frequency (RF) environment, 




18. The apparatus of claim 17, wherein the at least one signal comprises intermittent and bursting signals.







20. The method of claim 19, further comprising producing at least one alarm signal based on the at least one conflict situation, and displaying the at least one alarm signal via a graphical user interface (GUI).




                                                           Examiner Comment
There is currently no prior arts rejection at this time given understood invention.  When applicant file a terminal disclaimer, once non-statutory double patenting issues are correct and examiner will reassess the claims under the prior arts to make sure they are still allowable over the prior arts.
Dzierwa et al. US 20170238203, Dzierwa et al. US 20170243139, Qian et al. US 20190018103, Dzierwa et al. US 20170243138, Carbajal US 20170079007, Markhovsky et al. US 20130023285, Kennedy et al. US 20120081248 and Garcia et al. US 8780968 are the closest arts. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683